 



Exhibit 10.1.3
Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Pursuant to Instruction 2 to Item 601 of Regulation S-K, NeuStar, Inc. has filed
an agreement with the Northeast Carrier Acquisition Company, LLC. which is one
of seven agreements that are substantially identical in all material respects
other than the parties to the agreements. North American Portability Management,
LLC succeeded to the interests of Northeast Carrier Acquisition Company, LLC and
each of the other entities listed below. The following list identifies the other
parties to the six agreements that have been omitted pursuant to Instruction 2
to Item 601:

•   LNP, LLC (Midwest)   •   Southwest Region Portability Company, LLC   •  
Western Region Telephone Number Portability, LLC   •   Southeast Number
Portability Administration Company, LLC   •   Mid-Atlantic Carrier Acquisition
Company, LLC   •   West Coast Portability Services, LLC

(NEU STAR LOGO) [w23128w2312802.gif]
AMENDMENT
OF
AGREEMENT FOR NUMBER PORTABILITY ADMINISTRATION
CENTER / SERVICE MANAGEMENT SYSTEM
FOR
LAW ENFORCEMENT AGENCY ACCESS

 



--------------------------------------------------------------------------------



 



          Amendment No. 53 (MA)   June 1, 2006
SOW:
  þ No    
 
  o Yes    

AMENDMENT
OF
AGREEMENT FOR NUMBER PORTABILITY ADMINISTRATION
CENTER/SERVICE MANAGEMENT SYSTEM
FOR
LAW ENFORCEMENT AGENCY ACCESS
1. PARTIES
This amendment (this “Amendment”) is entered into pursuant to Article 30 of, and
upon execution shall be a part of, the Contractor Services Agreements for Number
Portability Administration Center/Service Management System, as amended and in
effect immediately prior to the Amendment Effective Date (each such agreement
referred to individually as the “Master Agreement” and collectively as the
“Master Agreements”), by and between NeuStar, Inc., a Delaware corporation
(“Contractor”), and the North American Portability Management LLC, a Delaware
limited liability company (the “Customer”), as the successor in interest to and
on behalf of the Mid-Atlantic Carrier Acquisition Company, LLC (the “Subscribing
Customer”).
2. EFFECTIVENESS AND DEFINED TERMS
This Amendment shall be effective as of the 1st day of June, 2006 (the
“Amendment Effective Date”), conditioned upon execution by Contractor and
Customer on behalf of all the limited liability companies listed below for the
separate United States Service Areas (the “Subscribing Customers”).

  •   Mid-Atlantic Carrier Acquisition Company, LLC     •   LNP, LLC (Midwest)  
  •   Northeast Carrier Acquisition Company, LLC     •   Southeast Number
Portability Administration Company, LLC     •   Southwest Region Portability
Company, LLC     •   West Coast Portability Services, LLC     •   Western Region
Telephone Number Portability, LLC

The number in the upper left-hand corner refers to this Statement of Work.
Capitalized terms used herein without definition or which do not specifically
reference another agreement shall have the meanings as defined in the Master
Agreements.
3. CONSIDERATION RECITAL
In consideration of the terms and conditions set forth in this Amendment, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Contractor and Customer agree as set forth in this
Amendment.

2



--------------------------------------------------------------------------------



 



          Amendment No. 53 (MA)   June 1, 2006
SOW:
  þ No    
 
  o Yes    

4. BACKGROUND
4.1 IVR under SOW 6
As a result of number portability, it is not possible to reliably identify the
service provider responsible for a telephone number. However, this service
provider information is essential to law enforcement agencies in the performance
of their official duties. As a result Contractor and Customer issued SOW 6,
under which certain data about active ported or pooled numbers — the serving
carrier’s SPID and name, and the appropriate security contact name and number
for the service provider — are available from an Interactive Voice Response
(“IVR”) system to Users and authorized law enforcement agencies.
4.2 Request for Improved Access
Agencies approached Contractor and Customer to request a more efficient method
of obtaining the same information available from the IVR under SOW 6. Therefore,
Customer and Contractor hereby agree to provide electronic means of accessing
the data already available from the IVR under SOW 6 without in any way affecting
SOW 6.

5.   AUTHORIZATION FOR CONTRACTOR TO PROVIDE CERTAIN USER DATA TO QUALIFIED
RECIPIENTS

Customer and Contractor desire to amend the Master Agreement by this Amendment
to provide qualified law enforcement agencies access to certain portions of User
Data to be used by them for lawful activities. Accordingly, the Master Agreement
is hereby amended as of the Amendment Effective Date by the addition of new
Section 15.8 to follow immediately after existing Section 15.7, such new
Section 15.8 to read in its entirety as follows:
15.8 Law Enforcement Agency Access
(a) Scope. Notwithstanding the foregoing provisions of this Article 15,
Contractor is authorized in accordance with this Section 15.8 to provide certain
information, including User Data elements, to law enforcement agencies making a
request to Contractor for access to such information (as more fully described
below) in writing and that satisfy the requirements and conditions set forth in
this Section 15.8 (such law enforcement agencies to be referred to herein as a
“Qualified LEA”). The provision of the information identified below in
Section 15.8(f)(i) to a Qualified LEA pursuant to the requirements and
conditions of this Section 15.8 shall be accomplished with the use of an LNP
Enhanced Analytical Platform (“LEAP”) and referred to as the “LEAP Service.”

3



--------------------------------------------------------------------------------



 



          Amendment No. 53 (MA)   June 1, 2006
SOW:
  þ No    
 
  o Yes    

The LEAP Service contemplated hereunder is neither Services, Additional
Services, nor an Enhancement, as those terms are defined in this Agreement.
Accordingly, and for all purposes of this Agreement, the LEAP Service shall not
(1) be considered in the definition of or to constitute Services, NPAC/SMS
services, or Additional Services under this Agreement, or to constitute access
or use of Services, NPAC/SMS services or Additional Services under this
Agreement, (2) be subject to the requirements and provisions of Article 13 of
this Agreement, (3) be considered in the definition of or to constitute a User
Enhancement or a Custom Enhancement under this Agreement. It is the intention of
the Customer and the Contractor that the LEAP Service is allowable under this
Agreement and the User Agreement in furtherance of law, rule, regulation or
order of the Federal Communications Commission or other regulatory agencies
having jurisdiction over the NPAC/SMS Service.
Nothing in this Section 15.8 shall affect or otherwise modify SOW 6, concerning
the implementation and use of the NPAC SMS IVR system.
Customer and Contractor agree that Contractor will cease providing the LEAP
Service upon the issuance of any valid order of the FCC, any other regulatory
agency having jurisdiction over the NPAC/SMS service or any court of competent
jurisdiction (a) determining that the LEAP Service is inconsistent with or in
violation of applicable law or (b) enjoining the provision of the LEAP Service,
and that, following any such order, Contractor shall not provide the LEAP
Service unless or until such order is rescinded, overturned or modified to
permit the provision of the LEAP Service by a final order of the relevant
agency, court or a reviewing court.
(b) LEAP Service Agreement. The LEAP Service shall be provided only to a
Qualified LEA, as determined in accordance with this Section 15.8, after
execution and delivery of an agreement satisfying the requirements set forth in
Section 15.8(f), in substantially the form of Exhibit P attached hereto and made
a part hereof, and as it may be amended from time to time in accordance with or
permitted by this Section 15.8 (the “LEAP Service Agreement”). Contractor shall
have the right to amend or to change any provision of the LEAP Service Agreement
which is not required under Section 15.8(f) and which is not otherwise in
violation or breach of this Agreement, including this Section 15.8; provided,
however, that Contractor shall provide Customer with at least thirty (30) days
advance written notice of any such allowable change or revision to the LEAP
Service Agreement; and provided, further, that changes or amendments to those
provisions in the LEAP Service Agreement that are required under Section 15.8(f)
may be made and shall only be effective upon the advance written agreement of
Customer and the Contractor.

4



--------------------------------------------------------------------------------



 



          Amendment No. 53 (MA)   June 1, 2006
SOW:
  þ No    
 
  o Yes    

In consideration for providing the LEAP Service in accordance with the LEAP
Service Agreement and this Section 15.8, Contractor shall be compensated
directly and exclusively from each respective Qualified LEA in accordance with
Section 15.8(i). Customer shall not unreasonably withhold consent to Contractor
requests for the use of alternative versions of the LEAP Service Agreement for
differently situated Qualified LEAs, so long as those agreements otherwise
comply with the requirements of this Section 15.8.
(c) Relationship to NPAC/SMS Services. Contractor and Customer expressly agree
and acknowledge that the LEAP Service shall be offered only so long as it does
not adversely affect the operation and performance of the NPAC/SMS and the
delivery of Services pursuant to this Agreement, and accordingly, the provision
of Services under the terms and conditions of this Agreement, other than this
Section 15.8, shall take priority to the provision of the LEAP Service. Further,
in addition to causes for termination of this Agreement set forth in this
Agreement and the User Agreement, the provision of the LEAP Service and all LEAP
Service Agreements may be terminated upon the occurrence of those events set
forth in Section 15.7(l). If Contractor establishes a LEAP Service help desk,
the telephone number for such help desk shall be different from any current
telephone number for a NPAC/SMS help desk. The costs of any such LEAP Service
help desk shall be eligible for inclusion as “Costs” under Section 15.8(i)(ii).
(d) Liability. Contractor shall defend, indemnify and hold harmless Customer,
its members and their officers, directors, employees, and agents and their
successors and assigns against and from any and all losses, liabilities, suits,
damages, claims, demands, and expenses (including, without limitation,
reasonable attorneys’ fees) included in a settlement (between Contractor and a
Third Party) of such suits, claims or demands, or awarded to a Third Party by a
court or appropriate administrative agency of competent jurisdiction, including,
without limitation, those based on contract or tort arising out of or in
conjunction with, but only to the extent that such losses, liabilities, damages
claims, demands, and expenses arise out of, or in connection with allegations
that the manner in which Contractor provided the LEA Data Elements as part of
the LEAP Service violates a law, rule or regulation, except when the manner in
which Contractor provided the LEA Data Elements was prescribed by Customer.
(e) Inapplicability of Service Levels, GEP Elements and Benchmarking Process.
Contractor and Customer expressly agree and acknowledge that Contractor’s
provision of the LEAP Service hereunder shall not be subject to any separate
Service Level Requirements under

5



--------------------------------------------------------------------------------



 



          Amendment No. 53 (MA)   June 1, 2006
SOW:
  þ No    
 
  o Yes    

Article 8 of this Agreement and Exhibit G, to any Benchmarking Process under
Article 7 of this Agreement, or to the Gateway Evaluation Process under
Article 32 of this Agreement, and thus no separate Service Levels, GEP Elements
or Benchmarking Process are hereby established with respect to the provision of
the LEAP Services. Notwithstanding the foregoing, the effect and consequences on
the Services from the provision of the LEAP Service shall be included in
evaluating the obligations of Contractor with respect to the Service Levels
under Article 8 and the GEP Elements under Article 32, including but not limited
to all the remedies and recourses resulting from Contractor’s failure or
noncompliance under this Agreement and the User Agreement.
(f) Required Provisions of LEAP Service Agreement. Each LEAP Service Agreement
shall be only between the Contractor and the Qualified LEA and, in addition to
containing provisions customary in commercial contracts of this nature, must
contain provisions specifying the following:
(i) User Data Elements Provided. As part of the LEAP Service, Contractor shall
make available (A) the OCN of the service provider associated with a telephone
number, (B) the identity of that service provider, and (C) the contact name and
number, if available, as submitted to the NPAC by that service provider as its
law enforcement contact, and no other User Data elements, for each of the 7
United States Service Areas. The elements referred in (A), (B), and (C) in the
immediately preceding sentence shall be referred to as “LEA Data Elements”.
(ii) LEAP Provisioning. Contractor shall use the same method to provision LEAP
as is currently used daily to create Bulk Data Downloads (BDDs). In order to
build a BDD, a script currently is run against a copy of the NPAC/SMS database
stored on a disk that is created daily located on a NeuStar server that is not
associated with the NPAC/SMS. Contractor maintains an FTP site with “folders”
for each User. If a User requests a BDD file, then the BDD file is placed on the
requester’s folder on the FTP site. The FTP site is located on a NeuStar server
that is not associated with the NPAC/SMS. The script to derive data from the
copy of the NPAC/SMS database to provision LEAP is different from a BDD script
in terms of the data retrieved, but the process involved is the same. The LEAP
script obtains only data that are defined as LEA Data Elements in accordance
with Section 15.8. When the LEAP script is run, the resulting data are placed in
the FTP folder assigned to LEAP. The data in the LEAP folder on the FTP site
then is loaded into LEAP where it becomes available for queries by Qualified
LEAs under the LEAP Service.

6



--------------------------------------------------------------------------------



 



          Amendment No. 53 (MA)   June 1, 2006
SOW:
  þ No    
 
  o Yes    

(iii) Manner of Access. Qualified LEAs shall access the LEAP Service by vitual
private network (machine to machine) or Internet (person to GUI). Qualified LEAs
access to LEAP shall be accomplished by authenticated, secure and encrypted
means. The LEA Data Elements may be provided to Qualified LEAs by Contractor
through any electronic interface selected by Contractor that otherwise complies
with this Section 15.8. LEAP shall not provide Qualified LEAs, either directly
or indirectly, access to the NPAC or any NPAC User Data other than the LEA Data
Elements in accordance with this section. A Qualified LEA may query LEAP an
unlimited number of times, but may not request LEAP Data Elements for more than
100 TNs per query.
(iv) Exclusive Use. Contractor may authorize a Qualified LEA to use LEA Data
Elements received as part of the LEAP Service only for lawful purposes within
the statutory authority of the Qualified LEA. Contractor will require that each
Qualified LEA warrant that it will not (A) disclose, sell, assign, lease or
otherwise provide LEA Data Elements to any other party, including to a local
service management system or public database, except as may otherwise be
required by applicable federal, state, or local law, rules, regulations, or
orders, or (B) commercially exploit the LEA Data Elements in any way. By way of
clarification, and not limitation, the immediately preceding restrictions
require that a Qualified LEA will not share the LEA Data Elements with other
agencies or with other Qualified LEAs or share LEA Data Elements with officers
or employees of other agencies or Qualified LEAs.
(v) Compliance with Laws. Contractor shall require that each Qualified LEA
warrant that it will comply with all applicable laws, orders and regulations
applicable, including those applicable to the NPAC/SMS, including User Data.
(vi) Acknowledgment of Non-liability of Customer and Users. Both Contractor and
the Qualified LEA shall agree and expressly acknowledge the rights of
termination under this Agreement, including by reason of Section 15.8(l), the
absolute exclusions from liability with respect to Customer and the exclusion
from liability with respect to Users and End-Users for any amounts that would
have otherwise been due and payable by such Qualified LEA under the terms and
conditions of the LEAP Service Agreements or as a result of the provision of the
LEAP Service upon the termination of the provision the LEAP Service (the “Unpaid
Charges”) without an explicit rule, regulation, order,

7



--------------------------------------------------------------------------------



 



          Amendment No. 53 (MA)   June 1, 2006
SOW:
  þ No    
 
  o Yes    

opinion or decision of the Federal Communications Commission or any other
regulatory body having jurisdiction or delegated authority with respect to the
subject matter of this Agreement directing the responsibility and liability for
payment of those Unpaid Charges by Users or End Users.
(vii) Termination. Both Contractor and the Qualified LEA shall agree and
expressly acknowledge that upon any termination of any LEAP Service Agreement,
the restrictions with respect to User Data and LEA Data Elements shall survive
such termination.
(viii) Liability, Indemnification and Dispute Resolution. The LEAP Service
Agreement shall contain liability, indemnification and dispute resolution terms
and conditions customary in the industry for like services.
(ix) Compensation. Subject to Section 15.8(i) of this Agreement, Contractor may
charge compensation and the Qualified LEA shall agree to pay such compensation
for the provision of the LEAP Service.
(g) Remain User Data. The LEA Data Elements, being provided as part of the LEAP
Service, being User Data, shall remain User Data and Confidential Information.
(h) Qualification. Contractor shall not provide LEAP Service to any party unless
such party first qualifies as a Qualified LEA pursuant to this Section 15.8(h),
and such party enters into and executes the LEAP Service Agreement.
(i) Application. Contractor may entertain only applications from an agency, or
officer thereof, of the United States or of a State or political subdivision
thereof, that is empowered by law to conduct investigations of or to make
arrests for violations of federal, state or local laws (“Law Enforcement
Agencies” or LEAs).
Notwithstanding the foregoing, Contractor may entertain applications from LEAs
through associations and centralized procurement organizations on behalf of the
individual LEAs, so long as such LEAs individually meet the qualification
requirements set forth in this Section 15.8(h) and such individual LEA executes
a LEAP Service Agreement in accordance with Section 15.8(b).

8



--------------------------------------------------------------------------------



 



          Amendment No. 53 (MA)   June 1, 2006
SOW:
  þ No    
 
  o Yes    

(ii) Qualification. Contractor shall require that an applicant: (A) certify that
it is a Law Enforcement Agency, and (B) provide the following information:
requester’s name, title, organization, street address, phone number, e-mail
address, and, if applicable, badge number or other applicable ID. Upon
qualification of the Law Enforcement Agency as a Qualified LEA, Contractor may
require additional information for the purposes of establishing access to the
LEAP Service.
(iii) Evaluation. Based upon the application, Contractor shall determine, based
upon a good-faith, reasonable interpretation of the information provided by such
applicant, whether the applicant qualifies as a Qualified LEA. Contractor shall
verify the applicant’s organization through the National Public Safety
Information Source database, or such other similarly authoritative source (the
“LEA Sources”). Contractor shall independently verify the applicant’s name,
title, and, if applicable, badge number or other applicable ID by contacting the
identified organization’s contact information set forth in the LEA Sources.
Other than the foregoing, Contractor shall have no duty to investigate the
accuracy of any information provided by an applicant on such application.
(iv) Confirmation Process. Once a calendar year, Contractor shall re-verify each
Qualified LEA’s organization in accordance with Section 15.8(h)(iii) above.
(v) Annual Reports. At no additional charge to Customer, Contractor shall
provide to Customer an annual report listing all Qualified LEAs in effect during
the previous twelve-month period, and separately list all Qualified LEAs that
were newly qualified during the same period.
(i) Compensation.
(i) Basis. Contractor shall not be entitled to compensation of any kind under
this Section 15.8 from Customer, Subscribing Customers, Users or End-Users, and
shall look solely to the respective Qualified LEA for any and all compensation
for the provision of the LEAP Service (referred to as the “LEAP Charges”).
Customer and Contractor agree and acknowledge that the LEAP Service is not
necessary for the provision of number portability. Contractor agrees to compute
and to allocate the LEAP Charges in a fair and non-discriminatory manner
consistent with the rules, regulations, orders, opinions and decisions of the

9



--------------------------------------------------------------------------------



 



          Amendment No. 53 (MA)   June 1, 2006
SOW:
  þ No    
 
  o Yes    

Federal Communications Commission and other regulatory body having jurisdiction
or delegated authority with respect to the NPAC/SMS or this Agreement.
(ii) Cost Plus the Fee. Subject to Section 15.8(i)(i) above and
Section 15.8(i)(iv) below, the aggregate amount of LEAP Charges received by
Contractor under this Section 15.8(i) since the inception of the LEAP Service
and during the Initial Term shall equal not more than the Cost plus the Fee, as
more particularly described herein below.
(A) Cost. “Cost” means [* * *] and which have [* * *] or otherwise, which Costs
shall include [* * *] and [* * *], which are [* * *].
“[* * *]” costs are those [* * *] Contractor, or by a subcontractor or vendor at
the direction of the Contractor, [* * *], including activities related to, but
not limited to, [* * *]. [* * *] shall also include, without limitation, [* *
*], but excluding [* * *]. Support for [* * *] will include [* * *].
“[* * *]” are those [* * *] associated with any [* * *]. For purposes of this
Section 15.8, [* * *] shall equal the [* * *] (a) [* * *] and (b) [* * *]
percent ([* * *]%).
(B) Fee. “Fee” is the amount that equals [* * *] percent ([* * *]%) of the sum
of [* * *] and [* * *].
(iii) Allocation. In establishing the LEAP Charges payable by Qualified LEA,
Contractor shall allocate the Cost plus Fee among Qualified LEA in any manner
that is fair and reasonable, which for the purposes of this Section 15.8(i)
shall mean usage based, equitably, customary for similar services, commercially
reasonable, and which does not discriminate against similarly situated Qualified
LEAs. Notwithstanding the foregoing, Contractor and Customer expressly agree and
acknowledge that the manner of allocating the Cost plus Fee shall be solely the
responsibility of the Contractor, and that Customer assumes no responsibility or
control with respect to such manner nor does Customer in any way endorse the
manner selected by Contractor; subject, however, to the right of the Customer to
seek guidance or direction from the Federal Communications Commission or any
other regulatory body having jurisdiction or delegated authority with respect to
the subject matter of this Agreement. Further,

10



--------------------------------------------------------------------------------



 



          Amendment No. 53 (MA)   June 1, 2006
SOW:
  þ No    
 
  o Yes    

Contractor agrees that no amounts of any LEAP Charges which, for whatever reason
are not recovered by Contractor or allocated and paid for by Qualified LEA,
including by way of inclusion in any cost or overhead computations related to
Services under the Master Agreement, any Statements of Work or otherwise, shall
be charged or allocated to or assessed and paid by Customer, any Subscribing
Customer, any User or any End-User.
(iv) Cost Review. Within ninety (90) days after the end of each calendar year,
Contractor will cause its regular independent auditor (“Contractor’s Auditor”)
to commence a review of the accuracy and validity of the Costs and related
calculations under Section 15.8(ii) (the “LEAP Cost Review"). Within sixty
(60) days after commencing the LEAP Cost Review, Contractor’s Auditor shall
issue a sufficiently detailed report (“LEAP Cost Report”) to the Contractor
validating the Costs incurred and the Fee applied. Contractor shall make
available to Contractor’s Auditor such documentation necessary to conduct the
LEAP Cost Review and issue the LEAP Cost Report, including the following:
general ledger reports of LEAP Service activity, accounts payable vouchers,
invoices, and documents supporting purchases in support of the LEAP Service
activity, and other financial records used to support general ledger activity
related to the LEAP Service and any other records reasonably requested by
Contractor’s Auditor (collectively, the “LEAP Review Documents”).
Contractor shall present Customer with the LEAP Cost Report within thirty
(30) days after Contractor’s receipt of the LEAP Cost Report. Upon Customer’s
receipt of the LEAP Cost Report, Customer shall have forty-five (45) days to
review the LEAP Cost Report and, at Subscribing Customer’s sole cost and
expense, do either of the following (i) meet with Contractor’s Auditor to review
and explain the LEAP Cost Report, or (ii) inform Contractor in writing that
Customer shall employ a separate auditor (“Customer’s Auditor”) to conduct a
separate review of the accuracy and validity of the Costs incurred under this
Section 15.8. Customer’s Auditor will be given reasonable access to the LEAP
Review Documents. Customer’s Auditor shall complete such separate review within
ninety (90) days of receipt of the LEAP Cost Report. Before access is given to
Customer’s Auditor, Customer’s Auditor will have to execute a non-disclosure
agreement with Contractor to prevent the disclosure of Contractor proprietary or
confidential information or other information not

11



--------------------------------------------------------------------------------



 



          Amendment No. 53 (MA)   June 1, 2006
SOW:
  þ No    
 
  o Yes    

relevant to verifying the accuracy and validity of the Costs incurred by the
Contractor under this Section 15.8.
If it is determined by Contractor’s Auditor or Customer’s Auditor that the
compensation Contractor has received since the inception of the LEAP Service
under this Section 15.8 exceeds Cost plus the Fee, Contractor shall propose to
Contractor’s Auditor and Customer’s Auditor, if any, its plan, which may
include, but is not limited to, at Contractor’s discretion, changes to future
LEAP Charges under Section 15.8(i)(i) and and/or the allocations under Section
15.8(i)(iii) for future LEAP Services, such that its continuing aggregate
compensation does not exceed Cost plus the Fee in accordance with
Section 15.8(i)(ii). Contractor’s Auditor and Customer’s Auditor, if any, shall
review for reasonableness and adequacy Contractor’s proposal and supplement, as
necessary, the LEAP Cost Report. In no event shall Contractor be deemed in
violation of Section 15.8(i)(ii) merely because the amount of LEAP Charges
received by Customer under this Section 15.8(i) since the inception of the LEAP
Service and during the Initial Term exceeds Cost plus the Fee; provided,
however, that Contractor’s Auditor and Customer’s Auditor, if any, concludes
that Contractor’s proposal under this paragraph for limiting its aggregate
compensation such that it does not exceed the limit set forth in
Section 15.8(i)(ii) is reasonable and adequate.
If Customer’s Auditor determines that the amount of LEAP Charges received by
Customer under this Section 15.8(i) since the inception of the LEAP Service and
during the Initial Term exceeds Cost plus the Fee by more than [* * *] percent
([* * *]%), Contractor shall reimburse Customer for the reasonable costs of such
review by the Customer’s Auditor; provided however that such reimbursement for
Customer collectively shall not exceed [* * *] US Dollars (US $[* * *]).
(j) Audit of Section 15.8 Performance. Subject to Section 15.8(e), and without
duplicating the LEAP Cost Review under Section 15.8(i)(iv), Contractor shall
annually engage a third party, reasonably acceptable to both Contractor and
Customer, separately to audit (referred to as the “LEAP Service Audit”)
Contractor’s compliance with the requirements to (1) qualify, evaluate, confirm,
and report on LEAs as Qualified LEAs under Paragraphs (ii), (iii), (iv), and
(v) under Section 15.8(h), (2) include in each Qualified LEA’s LEAP Service
Agreement restrictions on the use of data under Section 15.8(f)(iv), (3) ensure
there is no interaction between LEAP and the production NPAC under
Section 15.8(f)(ii), and

12



--------------------------------------------------------------------------------



 



          Amendment No. 53 (MA)   June 1, 2006
SOW:
  þ No    
 
  o Yes    

(4) charge each Qualified LEA consistent with its LEAP Service Agreement under
15.8(f)(ix).
The costs and expenses of the LEAP Service Audit shall be charged and accounted
for separately from the costs and expenses of the GEP Audit and shall be
properly included in Direct Costs under Section 15.8(i). A report from the LEAP
Service Auditor regarding the results of the LEAP Service Audit (“LEAP Service
Audit Report”) shall be provided to the Customer and the Contractor for
informational purposes only in the same manner that the GEP Audit Report is
provided under Section 34.4(e), and such LEAP Service Audit Report shall be so
provided within thirty (30) days after its completion, subject to any review and
consideration of a draft of the LEAP Service Audit Report. If the LEAP Service
Auditor is unable alone to determine the methodology and procedures for the LEAP
Service Audit, such Auditor shall determine the methodology and procedures in
consultation with the Customer and the Contractor, and the LEAP Service Auditor
shall include in such LEAP Service Audit Report both findings and
recommendations to correct identified deficiencies or failures to comply with
the provisions of this Section 15.8. Notwithstanding the foregoing, the Customer
and the Contractor agree and acknowledge that neither the LEAP Service Audit nor
this Section 15.8 is intended to result in the imposition of any damages,
Performance Credits, TN Porting Price Reductions, subject to Section 15.8(e)
above regarding the effect and consequences on the Services from the provision
of the LEAP Service and the causes for termination of the provision of the LEAP
Service and all LEAP Service Agreements set forth in Section 15.8(l) below.
(k) Neutrality Reviews. In addition to the LEAP Service Audit, and further
subject to Section 15.8(e), the LEAP Service shall be included in the Neutrality
Review provided for in the Assignment Agreement (Contractor Services Agreement),
dated November 30, 1999, by and among Contractor, Lockheed Martin IMS and the
Customer (the “Assignment Agreement”). If it is determined under and as part of
a Neutrality Review that Contractor’s provision of the LEAP Service in any way
resulted in the violation of a neutrality requirement set forth in the Master
Agreement, the User Agreement, the Assignment Agreement, or any applicable rule,
regulation, order, opinion or decision of the Federal Communications Commission
or any other regulatory body having jurisdiction or delegated authority with
respect to the subject matter of this Amendment or the Master Agreement,
Contractor shall attempt to correct such violation within thirty (30) days
following the date of the issuance of the Neutrality Review; provided, however,
that where such failure cannot reasonably be cured within such thirty (30) day
period, so long as

13



--------------------------------------------------------------------------------



 



          Amendment No. 53 (MA)   June 1, 2006
SOW:
  þ No    
 
  o Yes    

Contractor is diligently pursuing such cure, and regulatory authorities having
jurisdiction over such matters (after having reviewed the details of the
event(s) causing Contractor’s failure) have not specifically required Customer
to terminate the LEAP Service and terminate all LEAP Service Agreements, the
time for curing such failure shall be extended for such period as may be
necessary for Contractor to complete such cure. Notwithstanding the foregoing,
the Customer may, at its election but without duty or obligation, and without
risk of costs or damages recoverable from Contractor for Customer’s election,
seek the guidance and direction of such regulatory authorities if such failure
has not been cured within ninety (90) days following the date of the issuance of
the Neutrality Review and the LEAP Service and all LEAP Service Agreements have
not been terminated. The costs and expenses of including the LEAP Service in the
Neutrality Review shall be charged and accounted for separately from the costs
and expenses of the Neutrality Review and shall be properly included in Direct
Costs under Section 15.8(i).
(l) Additional Causes for Termination. In addition to the causes for termination
of this Agreement and the User Agreement set forth in this Agreement and the
User Agreement, the provision of the LEAP Service and all LEAP Service
Agreements shall immediately be terminated upon the direction of the Federal
Communications Commission or any other regulatory body having jurisdiction or
delegated authority with respect to the subject matter of this Agreement or upon
a finding or determination of the Federal Communications Commission or any other
regulatory body that the continued provision of the LEAP Service is contrary to
or inconsistent with the duties or roles of the Contractor or the Customer in
any way. Contractor shall be responsible for any fines and penalties arising
from any noncompliance by Contractor, its subcontractors or agents with any such
determinations, findings or rulings or with Contractor’s refusal to terminate
the provision of the LEAP Service and all LEAP Service Agreements.
6. IMPACTS ON MASTER AGREEMENT
The following portions of the Master Agreement are impacted by this Amendment:

     
None
  Master Agreement
None
  Exhibit B — Functional Requirements Specification
None
  Exhibit C — Interoperable Interface Specification
None
  Exhibit E — Pricing Schedules
None
  Exhibit F — Project Plan and Test Schedule

14



--------------------------------------------------------------------------------



 



          Amendment No. 53 (MA)   June 1, 2006
SOW:
  þ No    
 
  o Yes    

     
None
  Exhibit G — Service Level Requirements
None
  Exhibit H — Reporting and Monitoring Requirements
None
  Exhibit J — User Agreement Form
None
  Exhibit K — External Design
None
  Exhibit L — Infrastructure/Hardware
None
  Exhibit M — Software Escrow Agreement
None
  Exhibit N — System Performance Plan for NPAC/SMS Services
None
  Exhibit O — Intermodal Ported TN Identification Service Agreement
þ
  Exhibit P — LEAP Service Agreement
None
  Disaster Recovery
None
  Back Up Plans
None
  Gateway Evaluation Process (Article 32 of Master Agreement)

7. MISCELLANEOUS
     (a) Neither Customer nor Subscribing Customer shall in any way be liable to
any Qualified LEA or Second Tier Limited User Data Recipient or to Contractor or
any User under the LEAP Service Agreements or as a result of the provision the
LEAP Service.
     (b) Except as specifically modified and amended hereby, all the provisions
of the Master Agreement and the User Agreements entered into with respect
thereto, and all exhibits and schedules thereto, shall remain unaltered and in
full force and effect in accordance with their terms. From and after the
Amendment Effective Date hereof, any reference in the Master Agreement to itself
and any Article, Section or subsections thereof or to any Exhibit thereto, or in
any User Agreement to itself or to the Master Agreement and applicable to any
time from and after the Amendment Effective Date hereof, shall be deemed to be a
reference to such agreement, Article, Section, subsection or Exhibit, as
modified and amended by this Amendment. From and after the Amendment Effective
Date, Amendment shall be a part of the Master Agreement, including its Exhibits,
and, as such, shall be subject to the terms and conditions therein. Each of the
respective Master Agreements with respect to separate Service Areas remains an
independent agreement regarding the rights and obligations of each of the
Parties thereto with respect to such Service Area, and neither this Amendment
nor any other instrument shall join or merge any Master Agreement with any
other, except by the express written agreement of the Parties thereto.
     (c) If any provision of this Amendment is held invalid or unenforceable,
then the remaining provision of this Amendment shall become null and void and be
of no further force or effect. If by rule, regulation, order, opinion or
decision of the Federal Communications Commission or any other regulatory body
having jurisdiction or delegated authority with respect to the subject matter of
this Amendment or the Master Agreement, this Amendment is required to be
rescinded or declared ineffective or void in whole or in part, whether
temporarily, permanently or ab initio (an “Ineffectiveness Determination”),
immediately upon such Ineffectiveness Determination and without any requirement
on any party to appeal, protest or otherwise seek clarification of such
Ineffectiveness Determination, this Amendment shall be rescinded and of no
further force or effect retroactively to the Amendment Effective Date.

15



--------------------------------------------------------------------------------



 



          Amendment No. 53 (MA)   June 1, 2006
SOW:
  þ No    
 
  o Yes    

Consequently, the Master Agreement in effect immediately prior to the Amendment
Effective Date shall continue in full force and effect in accordance with its
terms, unchanged or modified in any way by this Amendment. In the event of an
Ineffectiveness Determination, any amounts that would have otherwise been due
and payable under the terms and conditions of the LEAP Service Agreements or as
a result of the provision the LEAP Service (the “Unpaid Charges”) will in no
event be charged or allocated to Users or End Users, including by way of
inclusion in any cost or overhead computations related to Services under the
Master Agreements, any Statements of Work or otherwise, without an explicit
rule, regulation, order, opinion or decision of the Federal Communications
Commission or any other regulatory body having jurisdiction or delegated
authority with respect to the subject matter of this Amendment or the Master
Agreement directing the responsibility and liability for payment of those Unpaid
Charges by Users or End Users.
     (d) This Amendment may be executed in two or more counterparts and by
different parties hereto in separate counterparts, with the same effect as if
all parties had signed the same document. All such counterparts shall be deemed
an original, shall be construed together and shall constitute one and the same
instrument.
     (e) If at any time hereafter a Customer, other than a Customer that is a
party hereto desires to become a party hereto, such Customer may become a party
hereto by executing a joinder agreeing to be bound by the terms and conditions
of this Amendment, as modified from time to time.
     (f) This Amendment is the joint work product of representatives of Customer
and Contractor; accordingly, in the event of ambiguities, no inferences will be
drawn against either party, including the party that drafted the Agreement in
its final form.
     (g) This Amendment sets forth the entire understanding between the Parties
with regard to the subject matter hereof and supercedes any prior or
contemporaneous agreement, discussions, negotiations or representations between
the Parties, whether written or oral, with respect thereto. The modifications,
amendments and price concessions made herein were negotiated together and
collectively, and each is made in consideration of all of the other terms
herein. All such modifications, amendments and price concessions are
interrelated and are dependent on each other. No separate, additional or
different consideration is contemplated with respect to the modifications,
amendments and price concessions herein.
     (h) This Amendment, the use of the Cost Plus Fee method for determining
compensation payable by Qualified LEA and the composition and details of the
Cost Plus Fee method set forth in this Amendment are intended by Contractor and
Customer to be separate and distinct from and unrelated to any agreement with
respect to Statements of Work under the Master Agreement and the method of
determining the cost of such Statements of Work, and shall not be considered to
alter, modify, change or amend any such agreements with respect to Statements of
Work or to supersede any such agreements with respect to such Statements of
Work.

16



--------------------------------------------------------------------------------



 



          Amendment No. 53 (MA)   June 1, 2006
SOW:
  þ No    
 
  o Yes    

[THIS SPACE INTENTIONALLY LEFT BLANK]

17



--------------------------------------------------------------------------------



 



          Amendment No. 53 (MA)   June 1, 2006
SOW:
  þ No    
 
  o Yes    

IN WITNESS WHEREOF, the undersigned have executed this Amendment:

          CONTRACTOR: NeuStar, Inc.    
 
       
By:
  /s/ Michael O’Connor     
 
 
 
   
Its:
  VP - Customer Relations     
 
 
 
   
Date:
  19 July 2006     
 
 
 
   

CUSTOMER: North American Portability Management, LLC as successor in interest to
and on behalf of Mid-Atlantic Carrier Acquisition Company, LLC

         
By:
  /s/ Melvin Clay     
 
 
 
   
Its:
  Co-Chair     
 
 
 
   
Date:
  6/28/2006     
 
 
 
   
 
       
By:
  /s/ Timothy J. Decker     
 
 
 
   
Its:
  Co-Chair     
 
 
 
   
Date:
  7/19/2006     
 
 
 
   

18



--------------------------------------------------------------------------------



 



          Amendment No. 53 (MA)   June 1, 2006
SOW:
  þ No    
 
  o Yes    

ATTACHMENT 1
TO
AMENDMENT NO. 53
Exhibit P to Master Agreement — LEAP Service Agreement

19